Citation Nr: 0805540	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  03-17 092	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for a service-connected pilonidal cyst. 

2.  Entitlement to an initial rating in excess of 10 percent 
for a service-connected superficial and unstable scar of the 
lower back.

3.  Entitlement to an initial rating in excess of 10 percent 
for a service-connected superficial and unstable scar of the 
posterior neck.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1973 to 
March 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The veteran testified before a Veterans Law Judge in November 
2004.  However, that Veterans Law Judge is no longer at the 
Board and in a November 2007 letter the Board offered the 
veteran a new hearing but the veteran stated in a  November 
2007 correspondence that he did not want a new hearing.  
38 C.F.R. § 20.707

In March 2005 and September 2006 the Board remanded the issue 
on appeal to the 
Agency of Original Jurisdiction (AOJ) for further 
development. 

While the issue was on appeal the AOJ issued a May 2007 
rating decision that granted the veteran service connection 
for a superficial, unstable lower back scar with an initial 
10 percent disability rating, effective March 28, 2002.  The 
May 2007 rating decision also granted the veteran service 
connection for a superficial, unstable posterior neck scar 
with an initial 10 percent disability rating, effective March 
28, 2002.  The AOJ specifically stated in the decision that 
these two ratings were separate from the service-connected 
pilonidal cyst, which affected the buttocks.  However, for 
the reasons detailed in the remand below, all of the issues 
set forth on the title page of this decision appeal to be 
part and parcel of the same skin disorder.

Therefore, the issues on appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In the September 2006 remand the Board specifically directed 
the AOJ to evaluate the veteran's service-connected pilonidal 
cyst, to include hidradenitis supporativa.  At the March 2007 
VA examination the VA examiner stated that there were scars 
on the veteran's lower back, gluteal cleft, right buttock, 
and posterior neck.  Also noted were fluctuant mass in the 
left axilla and scars on the axilla. The AOJ May 2007 rating 
decision granted the veteran service connection and separate 
disability ratings for superficial, unstable lower back scar 
and a superficial, unstable posterior neck scar.  

However, the Board finds that the May 2007 AOJ rating 
decision did not address the scars of the affecting the 
axilla and gluteal cleft.  The Board finds that the AOJ 
should re-evaluate the findings of the March 2007 VA 
examination to decide if service connection may be granted 
for the scars on the axilla and gluteal cleft as part and 
parcel of the existing awards for service connection.  In so 
doing, the AOJ should review the veteran's skin disorder, 
which encompasses the pilonidal cyst and hidradenitis 
supporativa, in their entirety under all Diagnostic Codes for 
the skin, Diagnostic Codes 7800-7806.  The AOJ should 
specifically consider, in the alternative, application of 38 
C.F.R. § 4.118 Diagnostic Code 7806, which deals with 
dermatitis or eczema that involved percentage of the entire 
body or exposed areas affected. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should reexamine all of the 
medical evidence, specifically the March 
2007 VA examination, and determine the 
correct ratings for all of the veteran's 
service-connected skin disorders due to 
hidradenitis supporativa and /or 
pilonidal cyst.  Specifically, the AOJ is 
directed to consider symptoms or scarring 
associated with the axilla and gluteal 
cleft in light of their relationship to 
his service-connected skin disorders, 
which include hidradenitis supporativa 
and pilonidal cyst.  The RO should 
consider application of Diagnostic Codes 
for the skin, 7800-7806.  The RO should 
also specifically look at 38 C.F.R. § 
4.118 Diagnostic Code 7806, which deals 
with dermatitis or eczema that involved 
percentage of the entire body or exposed 
areas affected. 

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


